Filed with the U.S. Securities and Exchange Commission on February 11, 2015 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On March 11, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 592 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on October 31, 2014, and pursuant to Rule 485(a)(2) would become effective on January 16, 2015. Post-Effective Amendment No. 605 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 12, 2015 as the new date update which the Amendment would become effective. This Post-Effective Amendment No. 609 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating March 11, 2015 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 609 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 609 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Glendora and State of California on February 11, 2015. Professionally Managed Portfolios By: /s/ Elaine E. Richards Elaine E. Richards President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 609 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Dorothy A. Berry* Trustee February 11, 2015 Dorothy A. Berry Wallace L. Cook* Trustee February 11, 2015 Wallace L. Cook Eric W. Falkeis* Trustee February 11, 2015 Eric W. Falkeis Carl A. Froebel* Trustee February 11, 2015 Carl A. Froebel Steven J. Paggioli* Trustee February 11, 2015 Steven J. Paggioli /s/ Elaine E. Richards President and Principal February 11, 2015 Elaine E. Richards Executive Officer Eric C. VanAndel* Treasurer and Principal February 11, 2015 Eric C. VanAndel Financial and Accounting Officer *By: /s/ Elaine E. Richards February 11, 2015 Elaine E. Richards, Attorney-In Fact pursuant to Power of Attorney
